DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 02/18/2022.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/24/2022, is in compliance with provisions of 17 CRF 1.97.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a communication with the applicant’s representative Michael Brooke on May 2, 2022.

Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 1-20 are pending.

The amended claims:
1.	(Currently Amended) A system, comprising:
	a client node of a blockchain network, the client node comprising:
		a memory storing an application; and
		a processor that when executing the application is configured to:
			receive transaction input variables for a transaction proposal, 
			generate a name using a blockchain naming system (BNS), the name having a standardized format addressable by a universal resource indicator (URI) scheme, for each of the transaction input variables and for all resources of a blockchain of the blockchain network, the BNS comprising ledger state addressing, and user state addressing, and 
			generate the transaction proposal including the name for each of the transaction input variables and for all of the resources; and
	an endorsing node of the blockchain network, the endorsing node comprising:
		a memory storing one or more instructions; and
		a processor that when executing the one or more instructions is configured to:
			receive the transaction proposal from the client node,
			execute the transaction proposal to generate a validation function without generating a read/write set (RW-set), and
			send the [[a]] validation function and an endorsement to the client node, and 
		wherein the processor of the client node is further configured to:
			construct a transaction for commitment to the [[a]] blockchain, and
			send the transaction to an orderer node of the blockchain network for commitment to the blockchain. 

2.	(Previously Presented) The system of claim 1, wherein the blockchain resources comprise: 
	programming resources, operational resources, and query resources.

3.	(Original) The system of claim 1, wherein the BNS identifies a blockchain scheme, a host network, a path, a query, and a fragment.

4.	(Previously Presented) The system of claim 1, wherein the BNS comprises: 		a world state, the world state providing a mechanism to name blockchain transaction states.

5.	(Previously Presented) The system of claim 4, wherein the world state is a named resource within the URI scheme.

6.	(Previously Presented) The system of claim 5, wherein a URI for the world state comprises:
	a blockchain scheme, a network name, a world state, a world state name, and a state name.

7.	(Currently Amended) The system of claim 1, wherein, when the processor of the client node is to generate a name, the processor of the client node further is to:
	generate a URI identifying a path for a particular transaction input variable or blockchain resource, and 
	arrange the paths in a hierarchical order.

8.	(Previously Presented) The system of claim 1, wherein the BNS names information external to a blockchain context, the external information comprising user inputs to the transaction proposal and system inputs to the transaction proposal.

	9.	(Currently Amended) A computer-implemented method, comprising:
	receiving, by a client node of a blockchain network, transaction input variables for a transaction proposal; 
generating, by the client node, a name using a blockchain naming system (BNS), the name having a standardized format addressable by a universal resource indicator (URI) scheme, for each of the transaction input variables and for all resources of a blockchain of the blockchain network, the BNS comprising  ledger state addressing, and user state addressing; 
generating, by the client node, the transaction proposal including the name for each of the transaction input variables and for all of the resources;
receiving, by an endorsing node of the blockchain network, the transaction proposal from the client node;
executing, by the endorsing node, the transaction proposal to generate a validation function without generating a read/write set (RW-set); and
sending, by the endorsing node, the [[a]] validation function and an endorsement to the client node;
constructing, by the client node, a transaction for commitment to the [[a]] blockchain; and
sending, by the client node, the transaction to an orderer node of the blockchain network for commitment to the blockchain.

10.	(Previously Presented) The computer program of claim 9, wherein the blockchain resources comprise:
	programming resources, operational resources, and query resources.

11.	(Previously Presented) The computer-implemented method of claim 9, wherein the BNS identifies a blockchain scheme, a host network, a path, a query, and a fragment.

12.	(Previously Presented) The computer-implemented method of claim 9, wherein the BNS comprises: 
	a world state, the world state providing a mechanism to name blockchain transaction states.

13.	(Previously Presented) The computer-implemented method of claim 9, wherein the world state is a named resource within the URI scheme.

14.	(Previously Presented) The computer-implemented method of claim 9, wherein the URI for the world state comprises: 
	a blockchain scheme, a network name, a world state, a world state name, and a state name.

15.	(Previously Presented) The computer-implemented method of claim 9, wherein the generating a name further comprises: 
	generating a URI identifying a path for a particular transaction input variable or blockchain resource; and 
	arranging the paths in a hierarchical order.

16.	(Previously Presented) The computer-implemented method of claim 9, wherein the BNS names information external to a blockchain context, the external information comprising user inputs to the transaction proposal and system inputs to the transaction proposal.

17.	(Currently Amended) A non-transitory computer-readable medium storing one or more instructions that when executed by one or more processors of a client node and an endorsing node of a blockchain network cause the one or more processors to:
receive, by the client node, transaction input variables for a transaction proposal; 
generate, by the client node, a name using a blockchain naming system (BNS), the name having a standardized format addressable by a universal resource indicator (URI) scheme, for each of the transaction input variables and for all resources of a blockchain of the blockchain network, the BNS comprising ledger state addressing, and user state addressing; 
generate, by the client node, the transaction proposal including the name for each of the transaction input variables and for all of the resources;
receive, by the endorsing node, the transaction proposal from the client node;
execute, by the endorsing node, the transaction proposal to generate a validation function without generating a read/write set (RW-set); and
send, by the endorsing node, the [[a]] validation function and an endorsement to the client node;
construct, by the client node, a transaction for commitment to the [[a]] blockchain of the blockchain network, the transaction including the transaction proposal, ; and
send, by the client node, the transaction to an orderer node of the blockchain network for commitment to the blockchain.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the BNS identifies a blockchain scheme, a host network, a path, a query, and a fragment.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the BNS comprises: 
	a world state, the world state providing a mechanism to name blockchain transaction states.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the BNS names information external to a blockchain context, the external information comprising user inputs to the transaction proposal and system inputs to the transaction proposal.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
	Claims 1, 9, and 17 disclose a system, a method, and a non-transitory computer-readable medium for naming input variables and all resources of a blockchain by using a blockchain naming system (BNS) to generate a transaction proposal by a client node of a blockchain network; for executing the transaction proposal to generate a validation function without generating a read/write set (RW-set) and transmitting the validation function and endorsement to the client node by a endorsing node; for constructing a transaction comprising the transaction proposal, the validation function, and the endorsement; and for sending the transaction to an orderer node for commitment to the blockchain.
Claim 1 recites “a client node of a blockchain network, the client node comprising: a memory storing an application; and a processor that when executing the application is configured to: receive transaction input variables for a transaction proposal, generate a name using a blockchain naming system (BNS), the name having a standardized format addressable by a universal resource indicator (URI) scheme, for each of the transaction input variables and for all resources of a blockchain of the blockchain network, the BNS comprising ledger state addressing, and user state addressing, and generate the transaction proposal including the name for each of the transaction input variables and for all of the resources; and an endorsing node of the blockchain network, the endorsing node comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to: receive the transaction proposal from the client node, execute the transaction proposal to generate a validation function without generating a read/write set (RW-set), and send the validation function and an endorsement to the client node, and wherein the processor of the client node is further configured to: construct a transaction for commitment to the blockchain, the transaction including the transaction proposal, the validation function, and the endorsement, and send the transaction to an orderer node of the blockchain network for commitment to the blockchain.”
The closest prior arts of record are as follows:
Haimes et al. (US 20190347658 A1) (“Haimes”)
Solow (US 20190058910 A1) (“Solow”)
Ury et al. (US 20150248525 A1) (“Ury”)
Lu (US 20200034395 A1) (“Lu”)
Jacobs et al. (US 20190377617 A1) (“Jacobs”)
	Haimes discloses integrating a blockchain ledger with an application external to the blockchain ledger. A client device proposes a contract transaction that invokes a method defined by a smart contract and sends a message comprising an identifier of the method and parameters associated with the contract transaction to one or more endorsing nodes. The one or more endorsing nodes propose an adapter transaction that invokes a method by a blockchain-side adapter and execute both the method defined in the smart contract and the method defined in the blockchain-side adapter. Each endorsing node determines a state based on the contract transaction and a state based on the adapter transaction, generates a message that includes the contract transaction, the adapter transaction, and the determined states, and transmits the message to the client device. The client device receives the endorsement from the endorsing nodes and transmits the endorsement to an ordering service for committing the contract transaction and the adapter transaction.  
	Solow discloses a blockchain-based wallet application operative to transfer a transaction amount to a publisher wallet ID via an associated blockchain-based transaction service, a secure digital rights management (DRM) client application operative to verify the transfer of the transaction amount to the publisher wallet ID according to a public transaction ledger associated with the associated blockchain-based transaction service and upon successful verification of the transfer of the transaction amount to the publisher wallet ID at least unlock a locked version of the content item. The secure DRM client application may generate a Bitcoin uniform resource identifier (URI) that includes the price, publisher Bitcoin wallet ID, and a secure transaction ID. The secure DRM client application further provides the payment in Bitcoin network.
	Ury discloses methods and systems for organizing, storing, searching, aggregating, and distributing large quantities of biological information obtained for individual patients. The service may be provided by one or more server computers, and a number of servers may be hierarchically organized as various levels of intermediary servers and end-point servers. The entire collection of servers that together provide a service are addressed by a domain name included in a uniform resource identifier ("URI"). A RESTful API is based on a small set of verbs, or operations, provided by the HTTP protocol and on resources, each uniquely identified by a corresponding URI. Resources are logical entities, information about which is stored on one or more servers that together comprise a domain. URIs are the unique names for resources. A resource about which information is stored on a server that is connected to the Internet has a unique URI that allows that information to be accessed by any client computer also connected to the Internet with proper authorization and privileges.
	Lu provides a blockchain-based cross-chain data access method. An operation request of a target data is received from a node device of a blockchain of a multi-chain system, wherein the operation request of the target data comprises a URL for performing an operation on the target data, wherein the URL comprises information about an access path of the target data in the multi-chain system, and wherein the multi-chain system comprises a plurality of blockchains. The target data from a target blockchain is determined based on the information of the access path, and an operation is performed on the target data based on the operation request. A result of the operation is transmitted to the node device. The URL is in a data format of a multi-layer structure, and includes: a URL protocol name field, used to record name information of a protocol followed by the URL; a data node domain field, used to record information about an area where a start data node that accesses the target data is located, where the area information includes identification information of a target blockchain where the start data node is located; a data node identifier field, used to record identification information of the start data node; and a data node path field, used to record information about an access path for traversing and searching for the target data starting from the start data node.
	Jacobs discloses domain and/or event type-specific consensus processes for a distributed ledger. A core consensus engine operating on a node computing entity may receive a consensus request from a requesting node of the distributed ledger and perform one or more core functions that are not domain or type-specific (e.g., checking a hash of an event, ensuring that the requesting node or user computing entity is permitted to submit events to the distributed ledger, and/or the like). The node computing entity is a validating, notarizing, and/or endorsing node of the distributed ledger. The core consensus engine may interface with a domain-specific engine comprising a processing manager that may identify a type-specific set of one or more processing objects, and cause the processing objects of the type-specific set of processing objects to generate object results.
	The cited references, alone or in combination, do not teach the specific combination of generating, by the client node, a name using a blockchain naming system (BNS), the name having a standardized format addressable by a universal resource indicator (URI) scheme, for each of the transaction input variables and for all resources of a blockchain of the blockchain network, the BNS comprising  ledger state addressing, and user state addressing; generating, by the client node, the transaction proposal including the name for each of the transaction input variables and for all of the resources; executing, by the endorsing node, the transaction proposal to generate a validation function without generating a read/write set (RW-set); and sending, by the endorsing node, the validation function and an endorsement to the client node; constructing, by the client node, a transaction for commitment to the blockchain of the blockchain network, the transaction including the transaction proposal, the validation function, and the endorsement; sending, by the client node, the transaction to an orderer node of the blockchain network for commitment to the blockchain. Therefore, the claim of the instant application is not obvious over Haimes, Solow, Ury, Lu, and Jacobs for the reason given above. See also the applicant’s argument, filed on 02/18/2022, for additional reasons for allowance.
	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Haimes because Haimes is not concerned about naming the input variables and resources of a blockchain by using a blockchain naming system, or generating a validation function as part of a response.
	Additionally, the combination of Haimes, Solow, Ury, Lu, and Jacobs clearly destroys the intent and purpose of Haimes, taken alone and/or in view of 
Solow, Ury, Lu, and Jacobs, a reference which, for example, utilizes the adapter transaction that invokes a method defined by a blockchain-side adapter. Accordingly, the present invention is distinguishable over Haimes, taken alone and/or in view of Solow, Ury, Lu, and Jacobs, for this reason, as well.
	Therefore, the limitations lacking in the prior art, in combination with other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
	Accordingly, dependent claims 2-8, 10-16, and 18-20 incorporate allowable subject matter through their dependency and hence allowable.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685